Justice EID,
concurring in part and concurring in the judgment in part.
1 56 Although I join Parts II and III of the majority's opinion, I coneur only in the judgment as to Part I. As the majority properly points out, there is no rule or other authority that would permit a pre-deliberation instruction. In my view, we need go no further to determine that the instruction in this case was erroneous. With regard to the standard of review, I agree with the majority that the error in this case was not structural in nature. Unlike the majority, however, I would find it unnecessary to determine whether the error would be subject to review under a constitutional harmless error standard. Instead, I would find that, even assuming the constitutional harmless error standard applied, the error was harmless in this case.
I am authorized to state that Justice COATS joing in the concurrence in part and the concurrence in the judgment in part.